Case 7:17-cv-02928-CS Document 34
                               33 Filed 11/14/18 Page 1 of 3
Case 7:17-cv-02928-CS Document 34
                               33 Filed 11/14/18 Page 2 of 3
Case 7:17-cv-02928-CS Document 34
                               33 Filed 11/14/18 Page 3 of 3




                              It is true that Plaintiffs did not seek a pre-motion
                              conference, but I decline to deny the motion on that basis,
                              nor do I see the need to schedule a conference in this
                              instance. It is hard to see what would be accomplished at
                              such a conference, as Defendants clearly are going to
                              oppose the motion. I am not going to decline to entertain
                              the motion, as it does not strike me on its face as "fatally
                              flawed." I will of course reserve judgment on its merits
                              until it is fully briefed. Defendants shall oppose the
                              motion by 12/14/18, and Plaintiffs shall reply by 1/7/19.




                                         11/14/18
